EXHIBIT 16.1 March16, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by Progenics Pharmaceuticals, Inc. (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item4.01 of Form 8-K, as part of the Form 8-K of Progenics Pharmaceuticals, Inc. dated March16, 2012. We agree with the statements concerning our Firm in such Form 8-K. Very truly yours, /s/ PricewaterhouseCoopers LLP
